United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, TIMES PLAZA
STATION, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1385
Issued: March 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2008 appellant filed an appeal of the October 8, 2008 and April 14,
2009 decisions of the Office of Workers’ Compensation Programs that terminated his wage-loss
compensation on the grounds that he refused an offer of suitable work. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits
effective October 11, 2008 pursuant to 5 U.S.C. § 8106.
On appeal, appellant’s representative asserts that the opinion of the impartial specialist is
insufficient and that the offered modified letter carrier position was not suitable.
FACTUAL HISTORY
On May 6, 1999 appellant, then a 46-year-old letter carrier, sustained an employmentrelated lumbar strain when he injured his back pulling buckets of mail. He stopped work that
day and returned to modified duty on October 14, 1999. Appellant missed intermittent periods

thereafter and the claim was expanded to include lumbar radiculopathy. On September 18, 2004
he sustained a recurrence of disability that was accepted by the Office. Appellant was placed on
the periodic rolls.
A lower extremity electromyographic (EMG) and nerve conduction study (NCS) on
January 21, 2005, conducted by Dr. Leonard A. Langman, a neurologist, was interpreted as
abnormal with evidence of bilateral L4-5 and left L5-S1 lumbosacral radiculopathies. A
magnetic resonance imaging (MRI) scan on January 25, 2005 demonstrated a small central disc
herniation at L4-5 with moderate foraminal encroachment and a small disc osteophyte complex
at L3-4. On March 16, 2005 Dr. Langman provided examination findings and diagnosed lumbar
radiculopathy. He advised that appellant was totally disabled. Dr. Leo E. Batash, a physiatrist,
provided reports in which he advised that appellant had been under his care since May 27, 1999.
He diagnosed lumbosacral derangement and noted that appellant had severe restrictions to his
physical activity.
On February 1, 2007 appellant was referred to Dr. Robert Israel, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In a February 27, 2007 report, Dr. Israel
reviewed the history of injury, medical treatment and appellant’s complaints of symptoms in his
back and left hip. Examination of the lumbar spine demonstrated no spasms or tenderness with
straight leg raising bilaterally negative, both sitting and supine. There was no lower extremity
atrophy or sensory deficit, and strength was 5/5. Left hip range of motion was normal with no
sensory loss. Dr. Israel diagnosed resolved sprain of the lumbar spine. He advised that there
were no objective findings of appellant’s accepted back conditions and no residuals, that
appellant could return to his regular letter carrier duties without restrictions and that he needed
no further orthopedic care. Dr. Langman continued to advise that appellant was totally disabled.
The Office determined that a conflict in medical opinion arose between Dr. Langman and
Dr. Israel regarding the residuals of appellant’s back condition and whether he continued to be
disabled due to the work injury. On July 10, 2007 it referred appellant to Dr. Stanley Soren, a
Board-certified orthopedic surgeon, for an impartial evaluation. In a July 23, 2007 report,
Dr. Soren reviewed the history of injury and appellant’s complaint of low back pain radiating to
the right knee, worse in damp weather, with intermittent numbness of the right big toe. He
reviewed the statement of accepted facts and medical records including the EMG and MRI scan
findings. On physical examination, Dr. Soren noted trace right-sided paralumbar spasm and mild
tenderness in the mid and right paralumbar area. Lumbar spine range of motion was decreased,
and straight leg raising was negative bilaterally in the seated position, equivocal in the supine.
Sensation was decreased in the first web space dorsum of the right foot. Dr. Soren diagnosed
acute lumbosacral sprain, lumbar/lumbosacral radiculopathy with NCS and EMG evidence, L4-5
central disc herniation and L5 lumbar radiculopathy. He advised that the lumbar sprain had
resolved but that appellant had residuals of lumbosacral radiculopathy and that up to three
lumbar epidural injections could be considered. Dr. Soren concluded that, even without the
epidurals, appellant could perform light duty for 8 hours a day with a restriction of 4 hours
sitting, 4 hours standing, no operating a motor vehicle at work, and a 30-pound lifting restriction
with 15-minute breaks twice daily.

2

On September 12, 2007 the employing establishment offered appellant modified duty that
conformed with Dr. Soren’s restrictions.1 Appellant refused the offered position and submitted
an October 18, 2007 report in which Dr. Langman advised that appellant could not perform the
duties of the offered position. He stated that appellant elected not to have epidural injections and
could not lift more than five pounds.
By letter dated September 20, 2007, the Office advised appellant that the modified job
offer was suitable. He was notified that, if he failed to report to work or failed to demonstrate
that the failure was justified, his right to compensation for wage loss or a schedule award would
be terminated pursuant to section 8106(c)(2).2 He was given 30 days to respond. In treatment
notes dated August 9 to November 29, 2007, Dr. Batash noted appellant’s complaint of constant
pain and provided findings on examination. In reports dated September 6 to December 4, 2007,
Dr. Langman advised that appellant was seen for neurological examination for chronic low back
pain.
On January 25, 2008 the Office advised appellant that his reasons for refusing to accept
the offered position were insufficient and he had an additional 15 days to accept the job offer.
Appellant submitted a September 6, 2007 EMG study that was interpreted by Dr. Langman as
abnormal with evidence of chronic right L5-S1 lumbosacral radiculopathy. In a February 1,
2008 report, Dr. Soren noted that he had reviewed the modified position and advised that, while
appellant could return to part-time light-duty work, he could not work eight hours per day and
could not sit or walk four hours per day, and could not push, pull or lift more than five pounds.
On March 18, 2008 he advised that appellant was totally disabled. On June 25, 2008 the
employing establishment advised that the modified position was still available. On June 30,
2008 Dr. Soren noted his review of the modified position. Based on his findings on July 23,
2007, appellant was capable of performing the full-time light-duty job.
In an August 18, 2008 letter, the Office again advised appellant that the position offered
was suitable and available. Appellant was notified of the penalty provisions of section 8106 of
the Federal Employees’ Compensation Act and given 30 days to respond. He rejected the
offered position on September 9, 2008, stating that he could not lift more than 10 pounds. In
reports dated June 17 to August 12, 2008, Dr. Batash advised that appellant was seen for
examination and treatment. In reports dated June 24 and August 26, 2008, Dr. Langman noted
that appellant was seen. On September 19, 2008 the Office advised appellant that the reasons
given for refusing to accept the offered position were insufficient and he was given an additional
15 days to accept. Appellant disagreed that the offered position was suitable, stating that he was
in severe pain. He submitted a June 24, 2008 EMG study interpreted by Dr. Langman as
abnormal with evidence of chronic right L5-S1 lumbosacral radiculopathy and coexistent left
tibialis neuropathy. In a September 30, 2008 report, Dr. Langman reiterated his conclusion that
appellant could not perform the modified assignment.
1

The modified assignment was a full-time carrier/technician position with duties of casing mail and tie-out no
more than four hours daily; street delivery no more than four hours daily; with physical requirements of sitting and
walking four hours each; twisting up to two hours; pulling and pushing 30 pounds for four hours; and lifting no
more than 30 pounds with two 15-minute breaks per day and no operating a motor vehicle at work.
2

5 U.S.C. § 8106(c)(2).

3

By decision dated October 8, 2008, the Office terminated appellant’s wage-loss
compensation on the grounds that he refused an offer of suitable work.
On October 31, 2008 appellant requested a hearing. He submitted evidence previously of
record and reports dated September 30 to December 2, 2008 in which Dr. Batash advised that
appellant was seen for examination and treatment. In reports dated September 30 to
December 18, 2008, Dr. Langman advised that appellant was seen for neurological evaluation.
In a work capacity evaluation dated October 7, 2008, Dr. Batash diagnosed lumbosacral sprain,
radiculopathy with radiation and numbness, and L4-5 disc herniation. He advised that appellant
could not perform his usual job and provided restrictions that appellant could sit, walk, stand,
reach, bend, squat and climb for one hour daily, operate a motor vehicle for two hours daily, and
push, pull and lift five pounds with no kneeling. Dr. Batash noted that appellant was using a
strong pain killer with side effects of drowsiness and dizziness.
At the hearing held on February 25, 2009, appellant contended that he could not perform
the carrier duties that were included in the modified job offer. Dr. Langman testified that
appellant had neurological findings consistent with a diagnosis of disc herniation and
radiculopathy and that he could not perform the modified-duty position. Appellant addressed his
postal route prior to his May 6, 1999 injury. In reports dated January 6 and February 23, 2009,
Dr. Langman advised that appellant had been seen for follow-up. The January 27 and
February 12, 2009 reports of Dr. Batash advised that appellant was seen for examination and
treatment. In a March 13, 2009 letter, the employing establishment noted that the modified
position offered appellant was within the physical restrictions provided by Dr. Soren.
By decision dated April 14, 2009, an Office hearing representative affirmed the
October 8, 2008 decision.
LEGAL PRECEDENT
Section 8106(c) of the Act provides in pertinent part, “A partially disabled employee who
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”3
It is the Office’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.4 The implementing regulations provide
that an employee who refuses or neglects to work after suitable work has been offered or secured
for the employee has the burden of showing that such refusal or failure to work was reasonable
or justified and shall be provided with the opportunity to make such a showing before
entitlement to compensation is terminated.5 To support termination, the Office must show that
the work offered was suitable and that appellant was informed of the consequences of his refusal
to accept such employment.6 In determining what constitutes “suitable work” for a particular
3

Id. at § 8106(c).

4

Joyce M. Doll, 53 ECAB 790 (2002).

5

20 C.F.R. § 10.517(a).

6

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).

4

disabled employee, the Office considers the employee’s current physical limitations, whether the
work is available within the employee’s demonstrated commuting area, the employee’s
qualifications to perform such work and other relevant factors.7 Office procedures state that
acceptable reasons for refusing an offered position include withdrawal of the offer or medical
evidence of inability to do the work or travel to the job.8 Section 8106(c) will be narrowly
construed as it serves as a penalty provision which may bar an employee’s entitlement to
compensation based on a refusal to accept a suitable offer of employment.9
The issue of whether an employee has the physical ability to perform a modified position
offered by the employing establishment is primarily a medical question that must be resolved by
medical evidence.10 It is well established that the Office must consider preexisting and
subsequently acquired conditions in the evaluation of suitability of an offered position.11
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.12 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.13
ANALYSIS
The Office terminated appellant’s monetary compensation effective October 11, 2008 on
the grounds that he refused a June 25, 2008 offer of suitable work. It found that the weight of the
medical evidence established that the position was within appellant’s physical capabilities, based
on the referee opinion of Dr. Soren. The Office found that a conflict in medical opinion arose
between Dr. Langman, an attending neurologist, and Dr. Israel, a Board-certified orthopedic
surgeon, who performed a second opinion evaluation for the Office.
In a July 10, 2007 report, Dr. Soren provided examination findings and diagnosed acute
lumbosacral sprain, lumbar/lumbosacral radiculopathy, L4-5 central disc herniation and L5
lumbar radiculopathy. He advised that the lumbar sprain had resolved but that appellant had
residuals of lumbosacral radiculopathy and concluded that appellant could perform light duty for
8 hours daily with a restriction of 4 hours sitting, 4 hours standing, no operating a motor vehicle
at work, and a 30-pound lifting restriction with 15-minute breaks twice daily. In job offers dated
7

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5.a(1) (July 1997); see Lorraine C. Hall, 51 ECAB 477 (2000).
9

Gloria G. Godfrey, 52 ECAB 486 (2001).

10

Gayle Harris, 52 ECAB 319 (2001).

11

Richard P. Cortes, 56 ECAB 200 (2004).

12

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

13

Manuel Gill, 52 ECAB 282 (2001).

5

September 12, 2007 and June 25, 2008, the employing establishment offered appellant a
modified letter carrier position that comported with the restrictions provided by Dr. Soren14 and
in a June 30, 2008 report, Dr. Soren advised that he had reviewed the job offer and appellant was
capable of performing the position full time. The Board therefore finds that, based on
Dr. Soren’s July 10, 2007 and June 30, 2008 reports, the position offered appellant on June 25,
2008 was suitable work within his physical capabilities.
Following Dr. Soren’s July 10, 2007 evaluation, appellant submitted additional medical
reports from Drs. Langman and Batash. The Board, however, finds these reports are not
sufficient to overcome the special weight afforded Dr. Soren. Dr. Langman advised that
appellant was seen for neurological evaluation and reiterated that appellant could not perform the
duties of the offered position. These subsequent reports of Dr. Langman were lacking in
rationale on the issue of appellant’s incapacity for the selected position. The Board finds
Dr. Langman’s reports insufficient to overcome the special weight accorded Dr. Soren as an
impartial medical specialist.
Dr. Batash’s reports are also insufficient to overcome Dr. Soren’s evaluation. In his
reports, he noted appellant’s complaint of constant pain, provided examination findings and
advised that appellant had been seen for examination and treatment. Rationalized medical
evidence is medical evidence which includes a physician’s rationalized medical opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.15
Dr. Batash did not provide a rationalized explanation as to why appellant could not perform the
modified position or explain why the position offered was not suitable. The Board finds his
reports do not contain sufficient rationale and are of diminished probative value.16
Dr. Soren reviewed appellant’s complete medical history and provided a wellrationalized evaluation in which he clearly advised that appellant could return to modified duty.
His opinion is entitled to the special weight accorded an impartial examiner and therefore
constitutes the weight of the medical evidence.17
In order to properly terminate appellant’s compensation under section 8106 of the Act,
the Office must provide appellant notice of its finding that an offered position is suitable and
give appellant an opportunity to accept or provide reasons for declining the position.18 The
record in this case indicates that the Office properly followed the procedural requirements. By
14

Supra note 1.

15

Sedi L. Graham, 57 ECAB 494 (2006).

16

See S.S., 59 ECAB ____ (Docket No. 07-579, issued January 14, 2008).

17

See Sharyn D. Bannick, 54 ECAB 537 (2003).

18

See Maggie L. Moore, supra note 6.

6

letter dated August 18, 2008, the Office advised appellant that the offered position was suitable.
He was notified that, if he failed to report to work or failed to demonstrate that the failure was
justified, his right to monetary compensation would be terminated, and he was allotted 30 days to
either accept or provide reasons for refusing the position. On September 19, 2008 the Office
advised appellant that the reasons given for not accepting the job offer were unacceptable, and he
was given an additional 15 days in which to respond. There is, therefore, no evidence of a
procedural defect in this case as the Office provided appellant with proper notice. He was
offered a suitable position by the employing establishment and such offer was refused. Under
section 8106 of the Act, appellant’s monetary compensation was properly terminated effective
October 11, 2008 on the grounds that he refused an offer of suitable work.19
After the Office established that the offered work is suitable, the burden shifted to
appellant to show that his refusal of suitable work was reasonable or justified.20 Appellant
submitted additional reports from Dr. Batash who noted examination findings but provided no
opinion regarding the offered position. Dr. Batash also provided an October 7, 2008 work
capacity evaluation in which he advised that appellant could not perform his usual job and
provided strict restrictions that appellant could only sit, walk, stand, reach, bend, squat and climb
for one hour daily and that appellant was using strong medications. The Board, however, finds
this report insufficient to establish the offered position unsuitable because Dr. Batash did not
provide any findings or rationale to explain why appellant could not perform the duties of the
modified position.21
Dr. Langman testified at the hearing that appellant had neurological findings consistent
with a diagnosis of disc herniation and radiculopathy and that he could not perform the modifiedduty position. The Board notes that Dr. Langman reiterated his opinion that had previously been
considered and found to conflict with that of Dr. Israel.
An employee who refuses or neglects to work after suitable work has been offered has
the burden of showing that such refusal to work was justified.22 The Board finds that the Office
properly terminated appellant’s monetary compensation due to his refusal of suitable work and
that he did not, thereafter, establish that his refusal of suitable work was justified.
CONCLUSION
The Board finds that the Office properly terminated appellant’s wage-loss compensation
pursuant to 5 U.S.C. § 8106(a).

19

Joyce M. Doll, supra note 4.

20

M.S., 58 ECAB 328 (2007).

21

S.S., supra note 16.

22

5 U.S.C. § 8106(c)(2).

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 14, 2009 and October 8, 2008 be affirmed.
Issued: March 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

